Name: Council Regulation (EC) No 793/2000 of 14 February 2000 on administering the double-checking system without quantitative limit in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community for the period between 1 January 2000 and 31 December 2001 (extension of the double-checking system)
 Type: Regulation
 Subject Matter: international trade;  iron, steel and other metal industries;  trade policy;  political geography
 Date Published: nan

 Avis juridique important|32000R0793Council Regulation (EC) No 793/2000 of 14 February 2000 on administering the double-checking system without quantitative limit in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community for the period between 1 January 2000 and 31 December 2001 (extension of the double-checking system) Official Journal L 096 , 18/04/2000 P. 0001 - 0014Council Regulation (EC) No 793/2000of 14 February 2000on administering the double-checking system without quantitative limit in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community for the period between 1 January 2000 and 31 December 2001 (extension of the double-checking system)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Agreement on Partnership and Cooperation establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part(1), entered into force on 1 December 1997.(2) The Parties decided by an Exchange of Letters to extend the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community for the period between 1 January 2000 and 31 December 2001.(3) It is consequently necessary to extend the Community implementing legislation introduced by Council Regulation (EC) No 2135/97 of 24 July 1997 on administering the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community(2),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2135/97 shall continue to apply for the period between 1 January 2000 and 31 December 2001, in accordance with the provisions of Council Decision 2000/294/EC of 14 February 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation extending the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community for the period from 1 January 2000 to 31 December 2001(3).Article 2Regulation (EC) No 2135/97 shall, in consequence, be amended as follows:1. In Article 1(1) and (2) the phrase "to 31 December 1999" shall be replaced by "to 31 December 2001".2. The Annex shall be replaced by the Annex attached hereto.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall apply with effect from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. Gama(1) OJ L 327, 28.11.1997, p. 3.(2) OJ L 300, 4.11.1997, p. 1.(3) See page 44 of this Official Journal.ANNEX"ANNEXAPPENDIX IList of products subject to double-checking without quantitative limitsRUSSIAN FEDERATIONCold-rolled narrow strip of a width not exceeding 500 mm7211 23 997211 29 507211 29 907211 90 90Grain non-oriented electrical sheet7211 23 917225 19 107225 19 907226 19 107226 19 307226 19 90Grain-oriented electrical sheet7226 11 90APPENDIX II>PIC FILE= "L_2000096EN.000302.EPS">>PIC FILE= "L_2000096EN.000401.EPS">>PIC FILE= "L_2000096EN.000501.EPS">>PIC FILE= "L_2000096EN.000601.EPS">APPENDIX III>PIC FILE= "L_2000096EN.000902.EPS">>PIC FILE= "L_2000096EN.001101.EPS">APÃ NDICE IV/TILLÃ G IV/ANLAGE IV/Ã Ã ¡Ã Ã £Ã Ã ¡Ã ¤Ã Ã Ã  IV/APPENDIX IV/APPENDICE IV/APPENDICE IV/AANHANGSEL IV/APÃ NDICE IV/LISÃ YS IV/TILLÃ GG IVLISTA DE LAS AUTORIDADES NACIONALES COMPETENTES/LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER/LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN/Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã /LIST OF THE COMPETENT NATIONAL AUTHORITIES/LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES/ELENCO DELLE COMPETENTI AUTORITÃ  NAZIONALI/LIJST VAN BEVOEGDE NATIONALE INSTANTIES/LISTA DAS AUTORIDADES NACIONAIS COMPETENTES/LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA/LISTA Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETERBELGIQUE/BELGIÃ MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiquesService licencesRue GÃ ©nÃ ©ral Leman, 60 B - 1040 Bruxelles Fax: (32-2) 230 83 22 Ministerie van Economische Zaken Bestuur van de Economische BetrekkingenDienst VergunningenGeneraal Lemanstraat 60 B - 1040 Brussel Fax: (32-2) 230 83 22DANMARKErhvervsfremme Styrelsen SÃ ¸ndergade 25 DK - 8600 Silkeborg Fax: (45) 87 20 40 77DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft , Dienst 01 Postfach 5171 D - 65762 Eschborn 1 Fax: (49-61) 96 40 42 12Ã Ã Ã Ã Ã £Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã .Ã .Ã £Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Fax: (30-1) 328 60 29/328 60 59/328 60 39ESPAÃ AMinisterio de EconomÃ ­a y Hacienda DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E - 28046 Madrid Fax: (34) 915 63 18 23/913 49 38 31FRANCEService des industries manufacturiÃ ¨res 3-5, rue Barbet-de-Jouy F - 75357 Paris 07 SP Fax: (33) 143 19 43 69IRELANDLicensing Unit Department of Enterprise, Trade and Employment Kildare Street Dublin 2 Ireland Fax: (353-1) 631 28 26ITALIAMinistero del Commercio con l'Estero Direzione generale per la politica commerciale e per la gestione del regime degli scambi Viale America 341 I - 00144 Roma Fax: (39-6) 59 93 22 35/59 93 26 36LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L - 2011 Luxembourg TÃ ©lÃ ©fax: (352) 46 61 38NEDERLANDCentrale Dienst voor In- en Uitvoer Postbus 30003 , Engelse Kamp 2 9700 RD Groningen Nederland Fax: (31-50) 526 06 98Ã STERREICHBundesministerium fÃ ¼r wirtschaftliche Angelegenheiten AuÃ enwirtschaftsadministration Landstrasser HauptstraÃ e 55-57 A - 1030 Wien Fax: (43-1) 715 83 47PORTUGALMinistÃ ©rio da Economia DirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas Internacionais Avenida da RepÃ ºblica, 79 P - 1000 Lisboa Fax: (351-21) 793 22 10SUOMI/FINLANDTullihallitus/Tullstyrelsen PL/PB 512 FIN - 00101 Helsinki/Helsingfors Telekopio/Fax: (358-9) 614 28 52SVERIGEKommerskollegium Box 6803 S - 11386 Stockholm Fax: (46-8) 30 67 59UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway House - West Precinct Billingham , Cleveland United Kingdom TS23 2NF Fax: (44) 1642 533 557"